      Case 2:18-cv-05623-MMB Document 220-5 Filed 12/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         |
LONTEX CORPORATION,                      |   Civil Action No.: 18-cv-5623
                       Plaintiff,        |
                                         |   (Hon. Michael M. Baylson)
      v.                                 |
                                         |
NIKE, INC.,                              |
                       Defendant.        |
                                         |




                               EXHIBIT 3

       EXHIBIT FILED UNDER SEAL PURSUANT TO
          STIPULATED PROTECTIVE ORDER
